DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following deficiencies and/or informalities: 
In paragraph [0097], “In a further step 5” is recited. But there is no “step 5” in FIG. 5.
Appropriate corrections are required.

Claim Objections
In claims 4, 6, 11 and 13, the phrase “the stud” should be amended to “the welding stud”, to be consistent with the phrase “the welding stud” used in other places.
Appropriate correction is required.

Drawings
The drawing FIG. 5 is objected to as failing to comply with 37 CFR 1.84(q) because the reference characters 501, 502, …..519 have not been underlined. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-16 recite many different devices and the phrase “the device” introduce ambiguities since it is unclear which device it is referring to. For continuing examination purpose, the phrase in claim 1 “A device for welding a welding stud” has been construed as “A welding device for welding a welding stud”; the phrases in claims 2-16 “The device as claimed” have been construed as “The welding device as claimed”; the phrases in claims 4, 6, 7, 9, 11, 13, 14 and 16 “the device” have been construed as “the welding device”. The rest of claims depend on claim 1 and have inherited the same deficiency, therefore are also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-3, 5-7, 9-10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Kondo (US 2005/0218119 A1, hereinafter as “Kondo”).
Regarding claim 1, Kondo teaches:
A welding device (arc stud welding device 1 in FIG. 1) for welding a welding stud to a specified location on a base material ([0017]), comprising a stud holder (FIG. 1 and [0017]: stud holder 6), and a device (position sensor 10 in FIG. 1) for finding the specified location ([0014]).
Kondo teaches specifically (underlines are added by Examiner for emphasis):



    PNG
    media_image1.png
    375
    550
    media_image1.png
    Greyscale



[0014] The following is a description of a preferred, but non-limiting, embodiment of the invention. A stud welding gun 2 comprises a stud holder 6 for holding the stud 5 linear motor 9 operating along a single axis for bringing the stud 5 held in the stud holder 6into contact with the base material 7 and disengaging the stud from the base material. A position at the tip, and a sensor 10 is disposed in the stud welding gun 2 to detect the distance between the held stud 5 and the base material 7, or the position of the stud 5 relative to the base material. ….
[0017] The following is an explanation of an operation performed by an arc stud welding device 1 of the invention to weld a stud 5 at a predetermined position on the base material 7,with reference to FIGS. 2 (a) through (g). In FIG. 2 (a), the stud 5 is held in the stud holder 6 on the stud welding gun 2 and positioned at a predetermined position over the base material 7.After the positioning, as shown in FIG. 2 (b) the linear motor 9 in the stud welding gun 2 is operated and the stud holder 6 is lowered to bring the stud 5 into contact with the base material5. Next, as shown in FIG. 2 (c), the stud 5 is pressed down onto the base material 7 in order to make sure contact has been established with the base material 7. If the base material 7 is no trigid, the pressure from the stud 5 dents the welded portion of the base material 7 to a certain sink-in depth 18, as shown in FIG. 2 (c). The sink-in depth itself is not a problem due to the plasticity of the base material 7, but often the depth has an adverse effect on the generation of an arc discharge.

Regarding claim 2, Kondo teaches all the limitations of claim 1.
Kondo further teaches:
a welding-current contact element for applying a welding current to the welding stud to partially liquefy a material of the welding stud and/or the base material (FIG.1 and [0016]: “voltage signals are inputted to the sequence controller 13 from two terminals, the terminal 15 connected to the stud 5 …When the stud 5 is in contact with the base material 7, the current flowing through the stud 5 and the base material 7…”; And [0021]: “When the main arc has been continued for a predetermined length of time and the flange portion of the stud 5 and the portion of the base material 7 at the predetermined portion have been melted”); and/or (the following limitation is optional thus carries no patentable weight) a stud lifting device for lifting the welding stud from the base material while maintaining the welding current flowing between the welding stud and the base material; and/or (the following limitation is optional) a stud immersing device for immersing the welding stud into the liquefied material of the welding stud and/or (the following limitation is optional) the base material when the welding stud and/ or the base material is partially liquefied due to the welding current.

Regarding claim 3, Kondo teaches all the limitations of claim 1.
Kondo further teaches:
the device for finding the specified location comprises a detection device (position sensor 10 in FIG. 1) for detecting a variable that distinguishes the specified location from a remaining surface of the base material (FIG. 2 and [0014]: “Any suitable position sensor 10 that can detect the position of the stud 5 relative to the base material 7 and output a position signal can be used”; And [0017]: “as shown in FIG. 2 (c), the stud 5 is pressed down onto the base material 7 in order to make sure contact has been established with the base material 7. If the base material 7 is not rigid, the pressure from the stud 5 dents the welded portion of the base material 7 to a certain sink-in depth 18, as shown in FIG. 2 (c)”).

Regarding claim 5, Kondo teaches all the limitations of claim 3.
Kondo further teaches:
the variable that distinguishes the specified location from the remaining surface of the base material comprises a difference in height between the specified location and the remaining surface of the base material (FIG. 2 and [0014]: “Any suitable position sensor 10 that can detect the position of the stud 5 relative to the base material 7 and output a position signal can be used”; And  [0017]: “as shown in FIG. 2 (c), the stud 5 is pressed down onto the base material 7 in order to make sure contact has been established with the base material 7. If the base material 7 is not rigid, the pressure from the stud 5 dents the welded portion of the base material 7 to a certain sink-in depth 18, as shown in FIG. 2 (c)”. All these teach the position signal comprises a difference in height, i.e., the sink-in depth 18, between the specified welding location and the remaining surface of the base material).

Regarding claim 6, Kondo teaches all the limitations of claim 5.
Kondo further teaches:
the detection device comprises an optical sensor for detecting a distance between the welding device and a region of the base material arranged opposite the welding stud and/or the stud holder ([0014]: “the position sensor 10 is fixed to the stud holder 6 for the stud 5 moved by the linear motor 9 and has a scale comprising holes formed at predetermined intervals along the axis of movement. A light emitting element (LED) and a light receiving element are fixed to the housing of the stud welding gun 2 so as to be stationary with respect to the base material 7. As the light between the light emitting element and light receiving element moves along the scale, a pulse signal is outputted each time a light pulse is received by the light receiving element through one of the holes. An optical position encoder can also be used if patterns with different shapes are formed for the contact holes corresponding to their height. In this case, the output from the position sensor is a code signal corresponding to the position. When an optical position sensor is used, ….”).

Regarding claim 7, Kondo teaches all the limitations of claim 5.
Kondo further teaches:
the detection device is intended to detect a position of the welding stud and/or the stud holder relative to the rest of the welding device (FIG. 1 and [0014]: “the position sensor 10 is fixed to the stud holder 6 for the stud 5 moved by the linear motor 9 and has a scale comprising holes formed at predetermined intervals along the axis of movement. A light emitting element (LED) and a light receiving element are fixed to the housing of the stud welding gun 2 so as to be stationary with respect to the base material 7. As the light between the light emitting element and light receiving element moves along the scale, a pulse signal is outputted each time a light pulse is received by the light receiving element through one of the holes. An optical position encoder can also be used if patterns with different shapes are formed for the contact holes corresponding to their height. In this case, the output from the position sensor is a code signal corresponding to the position”. This teaches the detection device detects a position of the welding stud relative to the welding gun 2)., to detect the difference in height between the specified location and the remaining surface of the base material (FIG. 2 and [0017]: “as shown in FIG. 2 (c), the stud 5 is pressed down onto the base material 7 in order to make sure contact has been established with the base material 7. If the base material 7 is not rigid, the pressure from the stud 5 dents the welded portion of the base material 7 to a certain sink-in depth 18, as shown in FIG. 2 (c)”. this teaches the position signal comprises a difference in height, i.e., the sink-in depth 18, between the specified welding location and the remaining surface of the base material).

Regarding claim 9, Kondo teaches all the limitations of claim 1.
Kondo further teaches:
the welding device has one or more display elements ([0015]: “the sequence controller 13 preferably comprises … a user interface such as a keyboard and monitor display, and other devices to perform operations according to a predetermined program”).

Regarding claim 10, Kondo teaches all the limitations of claim 2.
Kondo further teaches:
the device for finding the specified location comprises a detection device (position sensor 10 in FIG. 1) for detecting a variable that distinguishes the specified location from a remaining surface of the base material (FIG. 2 and [0014]: “Any suitable position sensor 10 that can detect the position of the stud 5 relative to the base material 7 and output a position signal can be used”; And [0017]: “as shown in FIG. 2 (c), the stud 5 is pressed down onto the base material 7 in order to make sure contact has been established with the base material 7. If the base material 7 is not rigid, the pressure from the stud 5 dents the welded portion of the base material 7 to a certain sink-in depth 18, as shown in FIG. 2 (c)”).

Regarding claim 12, Kondo teaches all the limitations of claim 10.
Kondo further teaches:
the variable that distinguishes the specified location from the remaining surface of the base material comprises a difference in height between the specified location and the remaining surface of the base material (FIG. 2 and [0014]: “Any suitable position sensor 10 that can detect the position of the stud 5 relative to the base material 7 and output a position signal can be used”; And  [0017]: “as shown in FIG. 2 (c), the stud 5 is pressed down onto the base material 7 in order to make sure contact has been established with the base material 7. If the base material 7 is not rigid, the pressure from the stud 5 dents the welded portion of the base material 7 to a certain sink-in depth 18, as shown in FIG. 2 (c)”. All these teach the position signal comprises a difference in height, i.e., the sink-in depth 18, between the specified welding location and the remaining surface of the base material).

Regarding claim 13, Kondo teaches all the limitations of claim 12.
Kondo further teaches:
the detection device comprises an optical sensor for detecting a distance between the welding device and a region of the base material arranged opposite the welding stud and/or the stud holder ([0014]: “the position sensor 10 is fixed to the stud holder 6 for the stud 5 moved by the linear motor 9 and has a scale comprising holes formed at predetermined intervals along the axis of movement. A light emitting element (LED) and a light receiving element are fixed to the housing of the stud welding gun 2 so as to be stationary with respect to the base material 7. As the light between the light emitting element and light receiving element moves along the scale, a pulse signal is outputted each time a light pulse is received by the light receiving element through one of the holes. An optical position encoder can also be used if patterns with different shapes are formed for the contact holes corresponding to their height. In this case, the output from the position sensor is a code signal corresponding to the position. When an optical position sensor is used, ….”).

Regarding claim 14, Kondo teaches all the limitations of claim 12.
Kondo further teaches:
the detection device is intended to detect a position of the welding stud and/or the stud holder relative to the rest of the welding device (FIG. 1 and [0014]: “the position sensor 10 is fixed to the stud holder 6 for the stud 5 moved by the linear motor 9 and has a scale comprising holes formed at predetermined intervals along the axis of movement. A light emitting element (LED) and a light receiving element are fixed to the housing of the stud welding gun 2 so as to be stationary with respect to the base material 7. As the light between the light emitting element and light receiving element moves along the scale, a pulse signal is outputted each time a light pulse is received by the light receiving element through one of the holes. An optical position encoder can also be used if patterns with different shapes are formed for the contact holes corresponding to their height. In this case, the output from the position sensor is a code signal corresponding to the position”. This teaches the detection device detects a position of the welding stud relative to the welding gun 2)., to detect the difference in height between the specified location and the remaining surface of the base material (FIG. 2 and [0017]: “as shown in FIG. 2 (c), the stud 5 is pressed down onto the base material 7 in order to make sure contact has been established with the base material 7. If the base material 7 is not rigid, the pressure from the stud 5 dents the welded portion of the base material 7 to a certain sink-in depth 18, as shown in FIG. 2 (c)”. this teaches the position signal comprises a difference in height, i.e., the sink-in depth 18, between the specified welding location and the remaining surface of the base material).

Regarding claim 16, Kondo teaches all the limitations of claim 2.
Kondo further teaches:
the welding device has one or more display elements ([0015]: “the sequence controller 13 preferably comprises … a user interface such as a keyboard and monitor display, and other devices to perform operations according to a predetermined program”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Ulrich (US 2007/0262058 A1, hereinafter as “Ulrich”). 
Regarding claim 4, Kondo teaches all the limitations of claim 3, but does not teach the variable that distinguishes the specified location from the remaining surface of the base material comprises a contact resistance between the welding device and the base material and/or between the welding stud and the base material.
However, Ulrich teaches in an analogous art: 
the variable that distinguishes the specified location from the remaining surface of the base material comprises a contact resistance between the welding device and the base material and/or between the welding stud and the base material (FIG. 7 and [0035]: “If the voltage drop Vs is large, indicating that Rgap is small, then the voltage sensor 70 may transmit a workpiece signal 76 indicative of contact with the workpiece 16. …. Thus, a lower Rgap may indicate that the stud 26 is contacting the workpiece 16 and vice versa”. This teaches a contact resistance between the welding stud and the base material is a variable that distinguishes the specified location from the remaining surface of the base material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kondo based on the teaching of Ulrich, to make the welding device wherein the variable that distinguishes the specified location from the remaining surface of the base material comprises a contact resistance between the welding device and the base material and/or between the welding stud and the base material. One of ordinary skill in the art would have been motivated to do this modification since it can help indicate whether the welding stud has contacted the base material, as Ulrich teaches in [0035].

Regarding claim 11, Kondo teaches all the limitations of claim 10, but does not teach the variable that distinguishes the specified location from the remaining surface of the base material comprises a contact resistance between the welding device and the base material and/or between the welding stud and the base material.
However, Ulrich teaches in an analogous art: 
the variable that distinguishes the specified location from the remaining surface of the base material comprises a contact resistance between the welding device and the base material and/or between the welding stud and the base material (FIG. 7 and [0035]: “If the voltage drop Vs is large, indicating that Rgap is small, then the voltage sensor 70 may transmit a workpiece signal 76 indicative of contact with the workpiece 16. …. Thus, a lower Rgap may indicate that the stud 26 is contacting the workpiece 16 and vice versa”. This teaches a contact resistance between the welding stud and the base material is a variable that distinguishes the specified location from the remaining surface of the base material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kondo based on the teaching of Ulrich, to make the welding device wherein the variable that distinguishes the specified location from the remaining surface of the base material comprises a contact resistance between the welding device and the base material and/or between the welding stud and the base material. One of ordinary skill in the art would have been motivated to do this modification since it can help indicate whether the welding stud has contacted the base material, as Ulrich teaches in [0035].

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Kremers (US 4410787 A, hereinafter as “Kremers”). 
Regarding claim 8, Kondo teaches all the limitations of claim 1, but does not teach the device for finding the specified location comprises a projection device for projecting one or more auxiliary lines.
However, Kremers teaches in an analogous art: 
the device for finding the specified location comprises a projection device (light source 24 in FIG. 1) for projecting one or more auxiliary lines (Col. 3 Line 64 – Col. 4 Line 25: the pattern 26 comprising auxiliary lines projected on the workpiece 16 by the light source 24, is helping the controller 46 to position the workpiece relative to the welding gun 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kondo based on the teaching of Kremers, to make the welding device wherein the device for finding the specified location comprises a projection device for projecting one or more auxiliary lines. One of ordinary skill in the art would have been motivated to do this modification since it can help “position[] workpiece 16 relative to the welding gun”, as Kremers teaches in Col. 4 Lines 23-26.

Regarding claim 15, Kondo teaches all the limitations of claim 2, but does not teach the device for finding the specified location comprises a projection device for projecting one or more auxiliary lines.
However, Kremers teaches in an analogous art: 
the device for finding the specified location comprises a projection device (light source 24 in FIG. 1) for projecting one or more auxiliary lines (Col. 3 Line 64 – Col. 4 Line 25: the pattern 26 comprising auxiliary lines projected on the workpiece 16 by the light source 24, is helping the controller 46 to position the workpiece relative to the welding gun 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kondo based on the teaching of Kremers, to make the welding device wherein the device for finding the specified location comprises a projection device for projecting one or more auxiliary lines. One of ordinary skill in the art would have been motivated to do this modification since it can help “position[] workpiece 16 relative to the welding gun”, as Kremers teaches in Col. 4 Lines 23-26.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Jones (US 2013/0015163 A1): teaches a welding system to weld a stud onto a workpiece using a welding gun.
Aimi (US 2007/0051713 A1): teaches a welding apparatus which can detect contact between a welding wire and a welding object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES CAI/Examiner, Art Unit 2115